                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    SCOTT RILLEY; MICHELLE KUNZA;                          MEMORANDUM DECISION
    KENDRA BUETTNER; JOHNATHAN                                 AND ORDER
    ALDRICH; and VENUS COLQUITT-
    MONTGOMERY,                                         Case No. 2:18-mc-00755-TC-PMW

                  Petitioners,
                                                           District Judge Tena Campbell
    v.
                                                     Chief Magistrate Judge Paul M. Warner
    MONEYLION OF UTAH LLC,

                  Respondent.


          District Judge Tena Campbell referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is petitioners Scott Rilley,

Michelle Kunza, Kendra Buettner, Johnathan Aldrich, and Venus Colquitt-Montgomery’s

(collectively, “Petitioners”) motion to enforce subpoena (the “Motion”). 2 The court has carefully

reviewed the written memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the

Rules of Practice for the United States District Court for the District of Utah, the court has

concluded that oral argument is not necessary and will decide the motion on the basis of the

written memoranda. See DUCivR 7-1(f).




1
    See docket no. 3.
2
    See docket no. 2.
                                          BACKGROUND

          This matter is before the court on the Motion, which seeks an order enforcing a subpoena

duces tecum served on a non-party in a putative class action, Rilley v. MoneyMutual, LLC, Case

No. 16-cv-04001 (D. Minn.). In the underlying lawsuit, Petitioners allege that MoneyMutual,

LLC; Selling Source, LLC; and Partner Weekly, LLC (collectively, “Defendants”) violated

Minnesota law by facilitating short-term consumer loans to Minnesota residents. During

discovery in the underlying lawsuit, Defendants produced to Petitioners a spreadsheet showing

leads that were sold by Defendants, when they were sold, and to which lender those leads were

sold. Defendants identified MoneyLion of Utah, LLC (“Respondent”) as one of the lenders, and

indicated that in 2016, Respondent purchased a total of thirty-two (32) leads on potential

borrowers in Minnesota. Petitioners have issued approximately 100 subpoenas on non-party

lenders, including the amended subpoena served on Respondent in this action (the “Subpoena”). 3

          The Subpoena requests the following documents: 4

      1. Copies of Respondent’s loan agreements with Minnesota residents consummated since

          August 1, 2008, where contact with the Minnesota resident was initiated through one of

          the Defendants.

      2. Documents evidencing payment history for every loan transaction that Respondent

          consummated with Minnesota consumers since August 1, 2009, where the contact was

          initiated through a lead purchased from one of the Defendants, including sufficient



3
    See docket no. 2-1 at 41-46.
4
    See id. at 44-45.

                                                  2
       information to identify the consumer’s bank and account number involved in the loan

       transaction.

   3. Any agreements or contracts in effect since August 1, 2009, with companies to which

       Respondent furnishes information regarding loans for the purposes of credit reporting or

       collection.

   4. Respondent’s contracts with Defendants that have been in effect since August 1, 2009.

   5. Communications with Defendants since August 1, 2009, relating the underlying lawsuit;

       the legality of Respondent’s loans; Respondent’s legal status as a lender; any registrations

       or certifications held by Respondent; any code of conduct applied by MoneyMutual, LLC

       or its affiliates to Respondent; complaints regarding loans; any contracts, or agreements

       between Respondent and Defendants; or any other lawsuits involving lending.

   6. Any lending licenses Respondent has obtained from the state of Minnesota since August

       1, 2009.

   7. Agreements with any payment processors or banks that Respondent has used to initiate

       ACH transactions on Respondent’s behalf with Minnesota borrowers since August 1,

       2009.

                                           ANALYSIS

        Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within this scope of

discovery need not be admissible in evidence to be discoverable.” Id. “The district court has

broad discretion over the control of discovery, and [the Tenth Circuit] will not set aside discovery


                                                 3
rulings absent an abuse of that discretion.” Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd.,

600 F.3d 1262, 1271 (10th Cir. 2010) (quotations and citations omitted). Discovery from non-

parties by subpoena is governed by rule 45 of the Federal Rules of Civil Procedure, which

provides that a subpoena must be quashed if it “subjects a party to undue burden.” Fed. R. Civ. P.

45(d)(3)(A)(iv). And, “‘the status of a person as a non-party is a factor that weighs against

disclosure.’” Fanjoy v. Calico Brands, Inc., No. 2:06MC469 DB, 2006 WL 2303115, at *2 (D.

Utah Aug. 8, 2006) (quoting Goodyear Tire & Rubber Co. v. Kirk's Tire and Auto Service Center

of Haverstraw, Inc., 211 F.R.D. 658, 662–663 (D. Kan. 2003)).

         Respondent objects to the Subpoena as overbroad, disproportionate, and unduly

burdensome. The court will address each argument in turn.

   I.       Overbroad as to Time

         First, Respondent argues that all of the requests are overbroad as to time because

although discovery in the underlying lawsuit suggests Respondent first purchased leads from

Defendants in 2016, the Subpoena requests documents from August 1, 2009, to date. The court

agrees that the scope of the Subpoena’s requests is overbroad with respect to the time period

identified. Therefore, the court hereby limits the Subpoena’s requests from January 1, 2016, to

date.

   II.      Consumer Loan Agreements and Payment Histories

         Second, Respondent argues that the Subpoena’s request in paragraphs 1 and 2 for

consumer loan agreements and payment history is also overbroad and burdensome as to the

number of records Respondent would be required to review and identify. For their part,

Petitioners offered to identify the thirty-two (32) Minnesota leads sold to Respondent identified


                                                  4
in Defendants’ disclosure. In order to minimize the burden on Respondent, the court directs

Petitioners to provide to Respondent within twenty-one (21) days of the date of this order the

identities of the thirty-two (32) Minnesota leads. The relevant requests set forth in paragraphs 1

and 2 of the Subpoena will be limited to responsive documents pertaining to those thirty-two

(32) leads.

   III.       Contracts and Communications with Defendants

          Paragraphs 4 and 5 of the Subpoena seek contracts and communications between

Respondent and Defendants. Respondent argues that these requests impose an undue burden

because these documents are in the possession and control of Defendants, and Petitioners’

recourse if they believe Defendants have not produced all relevant documents, is to compel

Defendants to produce them in the underlying lawsuit. The court disagrees. If the requested

documents are in Respondent’s possession, it should produce them. However, to minimize the

burden on Respondent, Petitioners shall provide to Respondent, within twenty-one (21) days of

the date of this order, all responsive documents produced in the underlying lawsuit by

Defendants. Respondent shall confirm by way of declaration that the documents produced by

Defendants are all that exist. Or, if additional responsive documents exist, Respondent shall

produce them to Petitioners.

   IV.        Lending Licenses

          Respondent also objects to the Subpoena’s request for a copy of any lending licenses

Respondent has or had in Minnesota because the information is readily available to Petitioners

from another source. The court is unpersuaded by this argument. Respondent has not

demonstrated how this request imposes any undue burden on it. Accordingly, Respondent shall


                                                  5
comply with this request and produce to Petitioners any lending licenses Respondent has or had

in Minnesota from January 1, 2016, to date.

   V.      Agreements with Payment Processors or Banks and Credit Reporting Agencies

        Finally, the court denies the Motion without prejudice with respect to the requests in

paragraphs 3 and 7 of the Subpoena for Respondent’s third-party agreements with payment

processors, banks, and credit reporting agencies. Petitioners characterize these as “fallback”

requests and indicate that they would withdraw them if Respondent produces the documents

requested in paragraphs 1 and 2 of the Subpoena. Accordingly, the court concludes that the

Motion with respect to these requests should be denied without prejudice. If Respondent does not

produce the requested documents as set forth in this order, Petitioner may renew its motion.

                                         CONCLUSION

        In summary, the Motion is hereby GRANTED IN PART and DENIED IN PART as

follows:

   1. The time frame for all requests in the Subpoena is limited to January 1, 2016, to date.

   2. Within twenty-one (21) days of the date of this order, Petitioners shall provide to

        Respondents the identities of the thirty-two (32) Minnesota leads. The requests set forth

        in paragraphs 1 and 2 of the Subpoena shall be limited to responsive documents

        pertaining to only those thirty-two (32) leads.

   3. Petitioners shall provide to Respondent, within twenty-one (21) days of the date of this

        order, all documents produced in the underlying lawsuit by Defendants that are

        responsive to the requests set forth in paragraphs 4 and 5 of the Subpoena. Respondent

        shall confirm by way of declaration that the documents produced by Defendants are all


                                                  6
   that exist. Or, if additional responsive documents exist, Respondent shall produce them to

   Petitioners.

4. Respondent shall produce to Petitioners any lending licenses Respondent has or had in

   Minnesota from January 1, 2016, to date.

5. The Motion’s request for an order enforcing the requests set forth in paragraphs 3 and 7 is

   denied without prejudice.

   IT IS SO ORDERED.

   DATED this 20th day of December, 2018.

                                         BY THE COURT:




                                         PAUL M. WARNER
                                         Chief United States Magistrate Judge




                                            7
